Citation Nr: 0510137	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  02-15 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran, who had active service from December 
1969 to February 1973, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in April 2004 
as well as in December 2004, and that development was 
completed by the Appeals Management Center.  The case has 
since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown to have engaged in combat with 
the enemy or been a prisoner of war (POW) during his service 
in Vietnam.

3.  The veteran is not shown to have PTSD that is causally or 
etiologically related to his active service, including 
service in Vietnam.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2003); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

The appellant filed his claim for service connection for PTSD 
in July 1999, and thereafter, in a rating decision dated in 
June 2000, the benefits were denied.  Only after those rating 
actions were promulgated did the RO, in a letter dated in 
March 2001, specifically provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  However, the Board also notes that 
the record indicates that prior to that time the appellant 
had been apprised of what evidence would be necessary to 
substantiate the claim, as well as informed of the division 
of responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
this regard, the Board notes that a letter was sent to the 
veteran in September 1999 that informed him of what had been 
done to help his claim and what information or evidence was 
still needed from him.  The letter specifically requested 
that he provide the details surrounding the stressful events 
that he experienced in service and indicated that the without 
such specific information, such as location and approximate 
dates, research could not be initiated to verify his in-
service stressors.  In addition, the appellant had been 
provided with a copy of the rating decision dated in June 
2000, setting forth the general requirements of the law, the 
evidence considered, and the reasons why his claim was 
denied.  The general advisement and the pertinent laws and 
regulations were reiterated in an August 2002 Statement of 
the Case as well as in Supplemental Statements of the Case 
dated in May 2004 and December 2004.  Additionally, the Board 
remanded the case for further development in both April 2004 
and December 2004, which included allowing for initial 
consideration of additional evidence by the RO.

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in the March 2001 
letter was not given prior to the first AOJ adjudications of 
the claim, the notice was provided by the AOJ prior to the 
most recent transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  Therefore, notwithstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
the claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.

In this case, although the VCAA notice letter that was 
provided to the appellant did not contain the "fourth 
element," the Board finds the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim through the documents described above.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A. § 5103A (d).  The 
veteran was afforded a VA examination in October 1999 in 
connection with his claim for service connection, which was 
conducted by a physician who reviewed the veteran's claims 
file and rendered relevant opinions as to the issues under 
consideration.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claim for 
service connection for PTSD is appropriate.


Background and Evidence

Service records show the veteran had active service from 
December 1969 to February 1973, which included service in 
Vietnam from August 1970 to August 1971.  His military 
occupational specialty was listed as a tactical microwave 
system repairman, and it was noted that he had received the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Vietnam Campaign Medal.

Service medical records are negative for any complaints, 
treatment, or diagnosis of a psychiatric disorder.  In this 
regard, the veteran was afforded an enlistment examination in 
July 1969 at which time he denied having a medical history of 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, and nervous trouble of any 
sort.  He was also afforded a separation examination in 
February 1973, but neither his enlistment examination nor his 
separation examination revealed any psychiatric 
abnormalities.  

Frank E. Cushing, Ed.D. submitted a letter in August 1999 in 
which he indicated that the veteran had reported being a 
Vietnam combat veteran who spent 12 months in the country and 
was exposed to "war-related stress" throughout his time 
there.  In particular, the veteran had told Dr. Cushing that 
he had performed considerable "green line duty" perimeter 
patrol and had participated in "convoys up near Khe Sanh" 
that were very dangerous with constant fire.  Dr. Cushing 
related that the veteran had extreme difficulty focusing and 
remembering specific details, such as the exact dates and 
places where he had been stationed, but that he had 
identified Bear Cat, Plantation, Phu Bai, and Bien Hoa.  He 
also described the veteran's current symptomatology, and 
commented that the veteran was suffering from chronic and 
severe PTSD as a direct result of his experiences in Vietnam.  
He further noted that the veteran's PTSD had been greatly 
exacerbated by the death of his six-year-old son.

The veteran was afforded a VA examination in October 1999 
during which it was noted that he did not have a past 
psychiatric history.  He indicated that he had had symptoms 
of PTSD and depression since his service in Vietnam, but he 
was unable to speak about his experiences while serving 
there.  The examiner explained that the examination required 
identifiable stressors, but the veteran stated that he could 
not discuss his experiences.  Following a review of the 
veteran's medical history, current symptomatology, and a 
mental status examination, the examiner commented that the 
veteran had described symptoms consistent with a DSM-IV 
diagnosis of PTSD as well as a secondary diagnosis of 
recurrent major depression.  The examiner further stated that 
it appeared that the veteran had suffered with PTSD and 
depression for many years and that the disorders had been 
worsened by several stressors within the last two years, 
including the unexpected death of his son and sister-in-law.

The veteran's wife submitted a lay statement in February 2002 
in which she indicated that the veteran had told her about 
witnessing the death of women, children, and fellow soldiers 
during his military service.  She also stated that the 
veteran had refused to discuss his experiences in Vietnam, 
and she described his current symptomatology and how he had 
changed since his military service.  

The veteran submitted a statement in April 2002 in which he 
indicated that he had served with the 550th Signal Company, 
36th Signal Battalion, UO #9.  He also provided four 
different addresses in Vietnam where he had served from 
August 1970 to August 1971.

VA medical records dated in October 2002 noted that the 
veteran had been given the military occupational specialty of 
a microwave and communications repairman, but that he had 
claimed that he was actually taught to be a lineman.  In this 
regard, the veteran stated that he had climbed poles to 
repair communication wires that had been damaged during 
battle, and he reported being fired on while serving as a 
lineman at the "Plantation Detac."  He had also witnessed 
friends and members of his unit being shot due to his vantage 
point.  The veteran further indicated that he was had been 
subsequently been transferred to Bear Cat and then to THAI 
headquarters where he served on the green line and was 
constantly confronted with firefights.  He was later 
transferred to the DMZ where he experienced the worst and 
most traumatic events during his tour of duty.  The firefight 
was constant, and several members of his unit were killed.  
He reported being asked to assist in body bagging his 
friends.  Following a review of his symptomatology and a 
mental status examination, the treating physician diagnosed 
the veteran as having PTSD and depression.

VA medical records dated from April 2003 to November 2004 
document the veteran's treatment for various disorders, 
including depression and PTSD.

The veteran later submitted information that he had obtained 
from the Internet in March 2004, which documented the 
activities of the 550th Signal Company.  The article noted 
that the company had been activated in Vietnam in March 1970 
and was later activated in the Can Tho area in October 1971.  

In a May 2004 statement, the veteran indicated that he was 
unable to remember the names of the people he had known that 
were killed or the places where he had helped bag the bodies 
of the deceased.  He also submitted copies of service records 
documenting his orders and pay.

In a November 2004 brief, the veteran's representative 
acknowledged that the veteran was not awarded any combat 
citations and did not have a combat military occupational 
specialty while in service.  Nevertheless, he argued that the 
veteran had been in areas where combat occurred and was 
therefore subjected peripherally to stressors.

The veteran's representative submitted a statement in 
February 2005 in which he argued that the veteran was exposed 
to numerous attacks while serving with the 550th Signal 
Company, 36th Signal Battalion, which qualified him as a 
combat veteran.  


Law and Analysis

The veteran contends that he is entitled to service 
connection for PTSD.  More specifically, he claims that he 
was exposed to several stressors during his period of service 
in Vietnam that caused his disorder.  In this regard, he 
argues that he witnessed the death of fellow soldiers and had 
to help bag the bodies of the deceased.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  In order to establish 
service connection, a claimant must generally submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Service 
connection for PTSD requires a medical diagnosis of the 
disorder, credible supporting evidence of the claimed in-
service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993). 
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony. Cohen v. 
Brown, 10 Vet. App. 128 (1997).

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to service connection for 
PTSD.  At the outset, the Board finds that the veteran did 
not engage in combat with the enemy during active service.  
The veteran's duties as verified by service personnel records 
have not been recognized as combat-related.  In this regard, 
the veteran's service records list his military occupational 
specialty as a tactical microwave system repairman, and there 
is no indication in his personnel records that he was 
assigned to or participated in combat duties.  Nor do his 
service records show that he received any awards or 
decorations indicative of combat service, such a Bronze Star 
with V Device or Purple Heart.  The Board does acknowledge 
that the veteran has been awarded the National Defense 
Service Medal, the Vietnam Service Medal, and the Vietnam 
Campaign Medal; however, these awards are not indicative of 
combat.  In addition, despite the veteran's contentions, 
witnessing the death of friends and others, and assisting 
with dead and wounded soldiers are non-combat related 
stressors and by themselves would require independent 
corroboration.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (in which it was held that an appellant's military 
specialty of cannoneer did not demonstrate that his duties 
exposed him to a more than ordinary stressful environment). 
As such, the Board finds that the veteran is not shown to 
have engaged in combat with the enemy.

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, and he has 
not contended, nor has the evidence established that he was a 
POW, there must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to 
warrant service connection.  Although the veteran has claimed 
that he was exposed to several stressful incidents while 
serving in Vietnam, he has not provided specific incidents 
regarding his claimed stressors despite several inquiries.  
In this regard, the RO sent a letter to the veteran in 
September 1999 requesting that he provide the specific 
details of the stressors that he experienced during service.  
The letter advised him that this information was vitally 
necessary to obtain supportive evidence of the stressful 
events and that he must be as specific as possible because an 
adequate search for verifying information could not be 
conducted without such details.  He was also given forms to 
describe any such incidents that he experienced during 
service, along with a request for location(s), date(s), and 
the names of other people who were either involved in the 
event or who may have witnessed the event.  However, the 
veteran did not respond to the letter.  The Board also notes 
that the October 1999 VA examiner explained to the veteran 
that identifiable stressors were required.  Nevertheless, he 
indicated that he was unable to discuss his experiences in 
Vietnam.  Although he did later report having witnessed the 
death of friends as well as bagging the bodies of the 
deceased, the veteran stated in May 2004 that he was unable 
to remember the names of the people that had been killed or 
the places where he had helped bag the bodies.  As such, VA 
is unable to verify any of the veteran's claimed in-service 
stressors, and his lay testimony is insufficient, standing 
alone, to establish service connection. Cohen v. Brown, 10 
Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. App. at 395).  
The veteran has provided nothing more than general assertions 
regarding his alleged stressors so that an attempt at 
verifying those stressors could not be made, and there is no 
evidence corroborating the appellant's claimed stressors.  
Thus, because none of the veteran's diagnoses of PTSD were 
based upon a verified in-service stressor, the claim for 
service connection for PTSD must be denied.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for PTSD.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for PTSD is not warranted.  Although the Board 
does not doubt the veteran's sincere belief that he currently 
has PTSD related to service, the veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology or diagnosis and absent a professional 
medical opinion linking a current disorder to verified 
stressors, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).




ORDER

Service connection for PTSD is denied.




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


